
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


AMENDMENT NUMBER TWO TO LOAN AND
SECURITY AGREEMENT AND WAIVER

        This Amendment Number Two to Loan and Security Agreement and Waiver
("Second Amendment") is entered into as of December 14, 2002, by and between
FOOTHILL CAPITAL CORPORATION, a California corporation ("Foothill"), and EVANS &
SUTHERLAND COMPUTER CORPORATION, a Utah corporation ("Borrower"), in light of
the following:

        A.    Borrower and Foothill have previously entered into that certain
Loan and Security Agreement, dated as of December 14, 2000;

        B.    On or about June 19, 2001, Borrower and Foothill entered into that
certain amending Letter Agreement, whereby certain terms and conditions of the
Agreement were temporarily amended;

        C.    On or about February 22, 2002, Borrower and Foothill entered into
that certain Amendment Number One to Loan and Security Agreement (the Loan
Agreement, as amended by the letter agreement and the first amendment, as
referenced above, is hereinafter referred to as the "Loan Agreement")

        D.    Borrow has requested that for the period from August 15, 2002
through September 30, 2002 (the "Temporary Additional Availability Period")
Foothill make available to Borrower an additional One Million Five Hundred
Thousand Dollars ($1,500,000.00) of availability (the "Temporary Additional
Availability").

        E.    Borrower and Foothill desire to further amend the Loan Agreement
as provided for and on the conditions herein.

        NOW, THEREFORE, Borrower and Foothill hereby amend and supplement the
Agreement as follows:

        1.    DEFINITIONS.    All initially capitalized terms used in this
Second Amendment shall have the meanings given to them in the Agreement unless
specifically defined herein.

        2.    AMENDMENTS.    

        (a)  The definition of "Eligible Accounts" as set forth in Section 1.1
of the Loan Agreement is amended by deleting subsection (1) contained therein
and substituting the following in its place and stead:

        "(i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed either the dollar or percentage limitations of all
Eligible Accounts set forth below, to the extent of the obligations owing by
such Account Debtor in excess of such dollar limitation or percentage:

        (q)  The Boeing Company, thirty-three percent (33%), provided however,
that during the Temporary Additional Availability Period, the percentage
limitation shall be forty-five percent (45%),

        (r)  J. F. Taylor, Inc., fifteen percent (15%),

        (s)  United States Air Force-DOD, twenty-five percent (25%),

        (t)    United States Navy-DOD, twenty-five percent (25%),

        (u)  Lockheed Martin, twenty-five percent (25%),

        (v)  CAE Electronics, Ltd., twenty-five percent (25%),

1

--------------------------------------------------------------------------------




        (w)  Thales, twenty-five percent (25%), provided however, that during
the Temporary Additional Availability Period, the percentage limitation shall be
forty-five percent (45%),

        (x)  STN Atlas Elektronik, GMBH, thirty-three percent (33%),

        (y)  Eligible Foreign Accounts, in the aggregate, in excess of
three million dollars ($3,000,000), and

        (z)  all other Account Debtors not listed immediately above in
subsections(i)(q-y), ten percent (10%):

        "provided, however, that at no time can the Eligible Accounts of the
largest three account debtors listed in subsections (i)(q-y) above in the
aggregate exceed forty percent (40%) of all Eligible Accounts(provided, further,
that during the Temporary Additional Period, the percentage limitation shall be
sixty percent (60%), and

        "provided, however, that at no time can the increased percentage
limitations permitted during the Temporary Additional Availability Period set
forth in sub-sections (q) and (w) above provide for Advances which at any point
in time exceed Seven Hundred and Fifty Thousand Dollars ($750,000.00) for such
increased percentage limitations, and

        "provided, further, that Foothill can lower the percentages set forth in
subsection (i)(q-x) above if in the exercise of its Permitted Discretion it
believes there has been a change in the creditworthiness of such Account
Debtor(s),"

        (b)  The definition of "Maximum Amount" as set froth in Section 1.1 of
the Loan Agreement is deleted in its entirety and the following is substituted
in its place and stead:

        "Maximum Amount" means, (i) for the Temporary Additional Availability
Period, the sum of Thirty-Million Seven Hundred Fifty Thousand Dollars
($31,750,000.00), (ii) and at any other date of determination, Twenty-Five
Million Dollars ($25,000,000)."

        (c)  The definition of "RP Release Price" as set forth in Sections 1.1
and 7.4 of the Loan Agreement shall be supplemented and amended by amending and
restating in its entirety the definition of RP Release Price as set forth in
Section 1.1 of the Loan Agreement:

        "RP Release Price" means: (a) the definitions set forth in Section 7.4
herein; and (b) such release price for other portions of the Real Property
Collateral as may be agreed to from time to time by Foothill, in its sole and
absolute discretion."

        (d)  Section 2.1(b) shall be amended by deleting it in its entirety and
substituting the following in its place and stead:

        (b)  For purposes of this Agreement, "Receivables Advances Borrowing
Base", as of any date of determination, shall mean the result of:

        (w)  during the Temporary Additional Availability Period, the sum of
Seven Hundred Thousand and Fifty Thousand Dollars ($750,000.00)

        (x)  the lesser of (i) seventy-five percent (75%) of the value of
Eligible Accounts, less the amount, if any, of the Dilution Reserve, and (ii) an
amount equal to twenty-five percent (25%) of Borrower's Collections with respect
to Accounts for the immediately preceding ninety (90) day period, minus

        (y)  the Average Undrawn Portion of Letters of Credit (without
duplication of such amounts if subtracted pursuant to Section 2.2(a), minus

        (z)  the aggregate amount of reserves, if any, established by Foothill
under Sections 2.1(b), 6.11 and 10.

2

--------------------------------------------------------------------------------




        (e)  Section 2.10 of the Loan Agreement shall be amended by adding the
following two sections (d) and (e)

        "(d) Second Amendment Fee. Upon mutual execution hereof, a fee as
consideration for entering into the Second Amendment, in the amount of Fifty
Thousand Dollars ($50,000.00), which such fee Foothill can charge to Borrower's
Loan Account.

        "(e) Temporary Availability Fee. A fee in the amount of: (i) Two
Thousand Five Hundred Dollars ($2,500.00) per day for each and every day in
which between One ($1.00) and Seven Hundred Fifty Thousand Dollars ($750,000.00)
of Temporary Additional Availability is utilized; or (ii) Five Thousand Dollars
($5,000.00) per day for each and every day in which more than Seven Hundred
Fifty Thousand Dollars ($750,000.00) of Temporary Additional Availability is
utilized."

        3.    REPRESENTATIONS AND WARRANTIES.    Borrower hereby affirms to
Foothill that all of Borrower's representations and warranties set forth in the
Agreement are true, complete and accurate in all respects as of the date hereof.

        4.    NO DEFAULTS.    Borrower hereby affirms to Foothill that, other
than Events of Default having been expressly waived by Foothill in writing, no
Event of Default has occurred and is continuing as of the date hereof.

        5.    CONDITION PRECEDENT.    The effectiveness of this Second Amendment
is expressly conditioned upon the receipt by Foothill of an executed copy of
this Second Amendment.

        6.    COSTS AND EXPENSES.    Borrower shall pay to Foothill all of
Foothill's out-of-pocket costs and expenses (including, without limitation, the
fees and expenses of its counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.

        7.    LIMITED EFFECT.    In the event of a conflict between the terms
and provisions of this Second Amendment and the terms and provisions of the
Agreement, the terms and provisions of this Second Amendment shall govern. In
all other respects, the Agreement, as amended and supplemented hereby, shall
remain in full force and effect.

        8.    COUNTERPARTS; EFFECTIVENESS.    This Second Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original. All such counterparts, taken together, shall constitute but one and
the same Second Amendment. This Second Amendment shall become effective upon the
execution of a counterpart of this Second Amendment by each of the parties
hereto.

3

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment as of the date first set forth above.


 
 
FOOTHILL CAPITAL CORPORATION, a California corporation
 
 
By:
 
/s/  CHARLES KIM      

--------------------------------------------------------------------------------

    Title:   Vice President
 
 
EVANS & SUTHERLAND COMPUTER, a Utah corporation
 
 
By:
 
/s/  WILLIAM M. THOMAS      

--------------------------------------------------------------------------------

    Title:   C.F.O

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30

